DETAILED ACTION
Claims 1, 5, 8, 12-16, 25-26, and 28-31 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 
Response to Amendment
Applicant's amendment dated March 17, 2022 has been entered.  Claims 1, 25-26, and 28-31 have been amended. Claims 9, 17, and 27 have been canceled.  

Claim Objections
The examiner reminds applicant that claim 11 was previously canceled, and the numbering of claims 11-16 appears to be incorrect and/or amendments have not been annotated correctly. Additionally, claim 8 contains the text of previously present claim 9, which is now canceled, and has not been annotated correctly. The prior art rejection in this action retains the original numbering, and includes now canceled claim 17, however appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 5, 8, 12-16, 25-26, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1, 5, 8, 12-16, 25-26, and 28-31, under Step 2A claims 1, 5, 8, 12-16, 25-26, and 28-31 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method implemented by at least one device, the method comprising: determining, with the at least one device, identification information of an article using a sensor of the at least one device by locating contents of the article at least temporarily in a sensing region of the sensor, the identification information based at least in part on a sensed chemical and/or a sensed physical property of the contents of the article; supplying the determined identification information from the sensor to at least one processor disposed within the at least one device, processing the determined identification information in the at least one processor to identify the article and/or identify an article group to be associated with the article by comparing, in the at least one processor, the determined identification information of the article with reference information recorded in a database; and in response to an input signal supplied from a user interface to the at least one processor, ordering the article or triggering an order of the article by transmitting, via the at least one processor disposed in the at least one device, and based at least in part on the determined identification information of the article, order information to a server that is disposed remote from the at least one device, wherein the at least one device is a domestic appliance.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to order articles. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a sensor, a processor, a database, and a washing machine device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 5, 8, and 12-16 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 5, 8-9, and 12-17 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 5, 8, and 12-16 do not set forth further additional elements. Considered both individually and as a whole, claims 5, 8, and 12-16 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 5, 8, and 12-16 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 25-26 and 28-31 are parallel, i.e. recite similar concepts and elements, to claims 1, 5, 8, and 12-16, analyzed above, and the same rationale is applied.
In view of the above, claims 1, 5, 8, 12-16, 25-26, and 28-31 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 8-9, 12-17, and 25-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glasgow et al., US PG Pub 2016/0132821 A1 (hereafter “Glasgow”), previously cited.

Regarding claim 1, Glasgow discloses a method implemented by at least one device, the method comprising: 
determining, with the at least one device, identification information of an article using a sensor of the at least one device by locating contents of the article at least temporarily in a sensing region of the sensor, the identification information based at least in part on a sensed chemical and/or a sensed physical property of the contents of the article (¶¶0023-0024, 0034-0035, and 0046-0059); 
supplying the determined identification information from the sensor to at least one processor disposed within the at least one device (¶¶0030-0034); 
processing the determined identification information in the at least one processor to identify the article and/or identify an article group to be associated with the article by comparing, in the at least one processor, the determined identification information of the article with reference information recorded in a database (¶¶0030-0034, 0071, 0077, 0086, 0090, and 0097); and 
in response to an input signal supplied from a user interface to the at least one processor, ordering the article or triggering an order of the article by transmitting, via the at least one processor disposed in the at least one device, and based at least in part on the determined identification information of the article, order information to a server that is disposed remote from the at least one device, wherein the at least one device is a washing machine (¶¶0023-0026, 0037-0040, 0051, and 0081-0084); and
wherein the sensed chemical and/or sensed physical property is one or more of: a spectral property; a density; a thermal conductivity; an electrical conductivity; a magnetic permeability; a viscosity; a surface tension; a thermal capacity; an acoustic velocity; an odor; a reactivity to another substance; a pH; an acidity constant; and/or a base constant (¶¶0024, 0044, 0052, and 0055).

Regarding claim 5, Glasgow discloses the method according to claim 1, wherein the sensor comprises one or more of the following sensors:  an optical sensor; an inductive sensor; a magnetic field sensor; a capacitive sensor; and/or a gas sensor (¶¶0030, 0035, and 0043-0052).

Regarding claim 8, Glasgow discloses the method according to claim 1, wherein the identification information of the article is determined based at least in part on an activatable carrier (¶¶0087-0089).

Regarding claim 12, Glasgow discloses the method according to claim 1, the method further comprising: taking into account calibration information to determine the identification information with the at least one device (¶¶0024, 0051, and 0053).

Regarding claim 13, Glasgow discloses the method according to claim 12, wherein the calibration information is determined, with the at least one device, based on the article (¶¶0024, 0051, 0053).

Regarding claim 14, Glasgow discloses the method according to claim 1, the method further comprising: determining quantity information, with the at least one device; determining supplier information, with the at least one device; and/or determining address information, with the at least one device (¶¶0022-0023, 0030, 0035, 0037-0038, and 0044).

Regarding claim 15, Glasgow discloses the method according to claim 1, the method further comprising: - determining, with the at least one device, at least one second item of identification information of a second article; and - ordering or triggering an order of the second article, with the at least one device, based on the determined second item of identification information of the second article (¶¶0078-0081).

Regarding claim 16, Glasgow discloses the method according to claim 1, the method further comprising: associating, with the at least one device, at least one order of a first article and at least one order of a second article (¶¶0078-0081).

Regarding claim 17, Glasgow discloses the method according to claim 1, wherein the article is a cleaning agent article (¶¶0051-0053).

Regarding claims 25-31, all of the limitations in claims 25-31 are closely parallel to the limitations of method claims 1, 5, 8-9, and 12-17, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §101 rejections (Remarks pp. 8-11), the examiner disagrees. In response to applicant’s argument that the claims do not recite a judicial exception because the rejection does not consider the claims as a whole, the examiner notes that the claims are not mischaracterized by the rejection because the characterization of the abstract idea comes from applicant’s own title and specification. The rejection explicitly considers the claims both individually and as a whole. In response to applicant’s argument that the claims integrate the abstract idea into a practical application, the examiner disagrees. Applicant contends that because the device is labeled as a washing machine the claims cannot be directed to an abstract idea, however this misunderstands the patent eligibility guidance. The mere inclusion of additional elements is not sufficient to overcome the rejection. As shown above the additional elements are recited at a high level of generality, do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, do not effect a transformation or reduction of a particular article to a different state or thing, and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the claims do not integrate the abstract idea into a practical application.
 In response to applicant’s arguments regarding the prior art (Remarks p. 12), the examiner disagrees. Glasgow teaches the amended limitations as shown above. Applicant contends that Glasgow does not uses sensors to sense a physical property of the contents of an article, however temperature, pressure, weight, current, and battery charge are all physical properties of a particular article including a thermal conductivity, electrical conductivity, and thermal capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625